EXHIBIT 10.4 

 

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OF THE  FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER’S LICENSE NUMBER.

 



ASSIGNMENT OF LEASES AND RENTS

(Leasehold Deed of Trust)

THE STATE OF TEXAS                      §

                                                            §

COUNTY OF NUECES                       §

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) is made as of
December 13, 2005, by TOR MINERALS INTERNATIONAL, INC., a Delaware corporation
(the “Assignor”), for the benefit of BANK OF AMERICA, N.A., a national banking
association (the “Assignee”).  All capitalized terms used in this Assignment but
which are not defined in this Assignment, shall have the meanings given them in
the Loan Agreement (as defined below).  As used in this Assignment, the
following terms shall have the following meanings:

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government.

Debtor Relief Laws means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, fraudulent transfer,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authority (whether or not such orders,
requests, licenses, authorizations, permits or agreements have the force of
law).

Loan Agreement means that certain Second Amended and Restated Loan Agreement
dated December 21, 2004, executed by Assignor and Assignee, as amended,
restated, supplemented or otherwise modified from time to time. 

Assignment of Leases and Rents (Leasehold Deed of Trust)

--------------------------------------------------------------------------------


Obligation means all present and future debt, liabilities and obligations
(including the obligations under any Swap Contract), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, and all renewals, increases and extensions thereof, or any part
thereof, now or in the future owed to Assignee by Assignor under any Loan
Document, together with all interest accruing thereon, reasonable fees, costs
and expenses payable under the Loan Documents or in connection with the
enforcement of any rights under the Loan Documents, including interest and fees
that accrue after the commencement by or against Assignee of any proceeding
under any Debtor Relief Law naming such party as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

FOR VALUE RECEIVED, the Assignor hereby absolutely, irrevocably and
unconditionally grants, transfers, and assigns to the Assignee all of the
Assignor’s right, title, and interest in and to any and all (a) leases,
subleases, licenses, rental contracts, and occupancy agreements (regardless of
their form) currently in existence or which may be executed in the future,
covering or affecting all or any part of the Property (as defined below),
together with any and all extensions, renewals, modifications, or replacements
thereof and all guarantees (if any) of the obligations of the tenants,
licensees, and occupants thereunder (all such leases, subleases, licenses,
rental contracts, occupancy agreements, and guarantees, collectively, the
“Leases”) and (b) deposits (whether for security or otherwise), rentals, issues,
profits, proceeds, and income of every nature (collectively, the “Rents”), now
or hereafter received or receivable by the Assignor in connection with and as
they relate to that certain real estate described on attached Exhibit “A”, and
all improvements now or hereafter situated thereon (the “Property”).

THIS ASSIGNMENT IS INTENDED BY THE ASSIGNOR AND THE ASSIGNEE TO CREATE, AND
SHALL BE CONSTRUED TO CREATE, AN ABSOLUTE, IRREVOCABLE AND UNCONDITIONAL
ASSIGNMENT TO THE ASSIGNEE, SUBJECT ONLY TO THE TERMS AND PROVISIONS HEREOF, AND
NOT AS AN ASSIGNMENT AS SECURITY FOR THE PERFORMANCE OF THE OBLIGATIONS
EVIDENCED BY THE LOAN DOCUMENTS, OR ANY OTHER INDEBTEDNESS OF THE ASSIGNOR.  IT
SHALL NEVER BE NECESSARY FOR ASSIGNEE TO INSTITUTE LEGAL PROCEEDINGS OF ANY KIND
WHATSOEVER TO ENFORCE THE PROVISIONS OF THIS ASSIGNMENT.

In connection with and as part of this Assignment, the Assignor hereby makes the
following grants, covenants, agreements, representations, and warranties:

Assignment of Leases and Rents (Leasehold Deed of Trust)     2

--------------------------------------------------------------------------------



1.                   ASSIGNEE’S AUTHORITY.  SUBJECT TO THE PROVISIONS OF
PARAGRAPH 3 BELOW GRANTING THE ASSIGNOR A REVOCABLE, LIMITED LICENSE, THE
ASSIGNEE SHALL HAVE THE RIGHT, POWER, AND AUTHORITY:  (A) TO NOTIFY ANY AND ALL
TENANTS AND OTHER OBLIGORS ON LEASES THAT THE LEASES HAVE BEEN ASSIGNED TO THE
ASSIGNEE AND THAT ALL RENTS ARE TO BE PAID DIRECTLY TO THE ASSIGNEE WHETHER OR
NOT THE ASSIGNEE HAS FORECLOSED OR COMMENCED FORECLOSURE PROCEEDINGS AGAINST THE
PROPERTY AND WHETHER OR NOT THE ASSIGNEE HAS TAKEN POSSESSION OF THE PROPERTY;
(B) TO SETTLE, COMPROMISE, OR RELEASE, ON TERMS ACCEPTABLE TO THE ASSIGNEE, IN
WHOLE OR IN PART, ANY RENTS AND ANY AMOUNTS OWING ON THE LEASES; (C) TO ENFORCE
PAYMENT OF RENTS, PROSECUTE ANY ACTION OR PROCEEDING, AND TO DEFEND LEGAL
PROCEEDINGS WITH RESPECT TO ANY AND ALL RENTS AND LEASES; (D) TO EXTEND THE TIME
OF PAYMENT, MAKE ALLOWANCES, ADJUSTMENTS, AND DISCOUNTS UNDER THE LEASES; (E) TO
ENTER UPON, TAKE POSSESSION OF, AND OPERATE THE PROPERTY; (F) TO LEASE ALL OR
ANY PART OF THE PROPERTY; AND/OR (G) TO ENFORCE ALL OTHER RIGHTS OF THE LESSOR
OR SUBLESSOR UNDER THE LEASES.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY,  THE ASSIGNEE SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE, AND THE
ASSIGNEE DOES NOT UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION, DUTY, OR
LIABILITY (INCLUDING, WITHOUT LIMITATION, LIABILITY UNDER ANY COVENANT OF QUIET
ENJOYMENT CONTAINED IN ANY LEASE OR UNDER THE LAW OF ANY STATE IN THE EVENT THAT
ANY TENANT SHALL BE JOINED AS A PARTY DEFENDANT IN ANY ACTION TO FORECLOSE THE
LEASEHOLD DEED OF TRUST (AS DEFINED BELOW), AND SHALL HAVE BEEN BARRED AND
FORECLOSED THEREBY OF ALL RIGHT, TITLE, INTEREST, AND EQUITY OF REDEMPTION IN
THE PROPERTY) WITH RESPECT TO THE LEASES OR THE RENTS UNDER OR BY REASON OF THIS
ASSIGNMENT.  THIS ASSIGNMENT SHALL NOT OPERATE TO PLACE RESPONSIBILITY FOR THE
CONTROL, CARE, MAINTENANCE, OR REPAIR OF THE PROPERTY UPON ASSIGNEE OR TO MAKE
ASSIGNEE RESPONSIBLE OR LIABLE FOR ANY WASTE COMMITTED ON THE PROPERTY BY ANY
TENANT OR OTHER PERSON, FOR ANY DANGEROUS OR DEFECTIVE CONDITION OF THE
PROPERTY, OR FOR THE ACTS OR OMISSIONS OF ASSIGNOR OR ANY TENANT OR OTHER PERSON
IN THE MANAGEMENT, UPKEEP, REPAIR, OR CONTROL OF THE PROPERTY.


2.                   ASSIGNEE’S APPLICATION OF RENTS.  SUBJECT TO THE PROVISIONS
OF PARAGRAPH 3 BELOW GRANTING THE ASSIGNOR A REVOCABLE, LIMITED LICENSE, THE
ASSIGNEE HAS THE RIGHT, POWER, AND AUTHORITY TO USE AND APPLY ANY RENTS RECEIVED
HEREUNDER AS ASSIGNEE MAY IN ITS SOLE AND ABSOLUTE DISCRETION DEEM ADVISABLE
(A) FOR THE PAYMENT OF ANY AND ALL COSTS AND EXPENSES INCURRED IN CONNECTION
WITH ENFORCING OR DEFENDING THE TERMS OF THIS ASSIGNMENT, OR THE RIGHTS OF THE
ASSIGNEE HEREUNDER, AND COLLECTING ANY RENTS AND (B) FOR THE OPERATION AND
MAINTENANCE OF THE PROPERTY AND THE PAYMENT OF ALL COSTS AND EXPENSES IN
CONNECTION THEREWITH INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF (I) RENTALS
AND OTHER CHARGES PAYABLE BY THE ASSIGNOR UNDER ANY LEASE AFFECTING THE
PROPERTY, (II) INTEREST, PRINCIPAL, OR OTHER AMOUNTS WITH RESPECT TO ANY AND ALL
LOANS SECURED BY DEEDS OF TRUST ON THE PROPERTY, INCLUDING, WITHOUT LIMITATION,
THAT CERTAIN LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND UCC FINANCING
STATEMENT FOR FIXTURE FILING (AS AMENDED, RESTATED OR SUPPLEMENTED, THE
“LEASEHOLD DEED OF TRUST”), DATED OF EVEN DATE HEREWITH, EXECUTED BY THE
ASSIGNOR TO PRLAP, INC., TRUSTEE, FOR THE BENEFIT OF THE ASSIGNEE, COVERING THE
PROPERTY, (III) ELECTRICITY, TELEPHONE, WATER, AND OTHER UTILITY COSTS, TAXES,
ASSESSMENTS, STANDBY FEES, WATER CHARGES, AND SEWER RENTS AND OTHER UTILITY AND
GOVERNMENTAL CHARGES LEVIED, ASSESSED, OR IMPOSED AGAINST THE PROPERTY OR ANY
PART THEREOF, (IV) INSURANCE PREMIUMS, (V) COSTS AND EXPENSES WITH RESPECT TO
ANY LITIGATION AFFECTING THE PROPERTY, THE LEASES, OR THE RENTS, (VI) WAGES AND
SALARIES OF EMPLOYEES, COMMISSIONS OF AGENTS, AND REASONABLE ATTORNEYS’ FEES,
AND (VII) ALL OTHER CARRYING COSTS, FEES, CHARGES, AND EXPENSES WHATSOEVER
RELATING TO THE PROPERTY.  AFTER THE PAYMENT OF ALL SUCH COSTS AND EXPENSES AND
AFTER THE ASSIGNEE SHALL HAVE SET UP SUCH RESERVES AS IT, IN ITS SOLE
DISCRETION, SHALL DEEM NECESSARY FOR THE PROPER MANAGEMENT OF THE PROPERTY, THE
ASSIGNEE SHALL APPLY ALL REMAINING RENTS COLLECTED AND RECEIVED BY IT TO THE
REDUCTION OF THE OBLIGATIONS.  EXERCISE OR NONEXERCISE BY THE ASSIGNEE OF THE
RIGHTS GRANTED IN THIS ASSIGNMENT, OR COLLECTION AND APPLICATION OF RENTS, BY
THE ASSIGNEE OR ITS AGENT SHALL NOT BE A WAIVER OF ANY DEFAULT BY THE ASSIGNOR
UNDER THIS ASSIGNMENT, THE LOAN AGREEMENT, THE LEASEHOLD DEED OF TRUST OR ANY
OTHER LOAN DOCUMENT.  NO ACTION OR FAILURE TO ACT BY THE ASSIGNEE WITH RESPECT
TO (X) ANY OF THE ASSIGNOR’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, (Y) ANY
SECURITY OR GUARANTEE GIVEN FOR THE PAYMENT OR PERFORMANCE THEREOF, OR (Z) ANY
OTHER DOCUMENT OR INSTRUMENT EVIDENCING OR RELATING TO SUCH OBLIGATIONS, SHALL
IN ANY MANNER AFFECT, IMPAIR, OR PREJUDICE ANY OF THE ASSIGNEE’S RIGHTS AND
PRIVILEGES UNDER THIS ASSIGNMENT OR DISCHARGE, RELEASE, OR MODIFY ANY OF THE
ASSIGNOR’S DUTIES OR OBLIGATIONS HEREUNDER.


3.                   REVOCABLE LICENSE.  IN CONNECTION WITH AND AS PART OF THIS
ASSIGNMENT, ASSIGNEE MAKES THE FOLLOWING GRANT AND AGREEMENT:  THE ASSIGNOR
SHALL HAVE A REVOCABLE LICENSE TO COLLECT AND RECEIVE THE RENTS AND TO RETAIN,
USE, AND ENJOY SUCH RENTS SUBJECT TO THE TERMS AND CONDITIONS HEREOF.  SUCH
LICENSE MAY BE REVOKED BY THE ASSIGNEE, WITHOUT NOTICE TO THE ASSIGNOR, UPON THE
OCCURRENCE OF AN “EVENT OF DEFAULT” (UNDER AND AS DEFINED IN THE LOAN
AGREEMENT).  UNLESS AND UNTIL SUCH LICENSE IS SO REVOKED, THE ASSIGNOR AGREES TO
APPLY THE PROCEEDS OF RENTS TO THE PAYMENT OF DEBT SERVICE ON THE PROPERTY AND
OF TAXES, ASSESSMENTS, STANDBY FEES, WATER CHARGES, SEWER RENTS, AND OTHER
GOVERNMENTAL CHARGES LEVIED, ASSESSED OR IMPOSED AGAINST THE PROPERTY OR ANY
PART THEREOF, INSURANCE PREMIUMS, TENANT FINISH, AND OTHER OBLIGATIONS OF THE
ASSIGNOR AS LESSOR UNDER THE LEASES, AND TO OPERATION AND MAINTENANCE CHARGES
RELATING TO THE PROPERTY WHICH ARE DUE AND PAYABLE AT THE TIME OF COLLECTION OF
SUCH PROCEEDS OF RENTS BEFORE USING SUCH PROCEEDS FOR ANY OTHER PURPOSE.


4.                   REPRESENTATIONS AND WARRANTIES.  THE ASSIGNOR HEREBY
REPRESENTS AND WARRANTS THE FOLLOWING TO THE ASSIGNEE:


(A)                THE LEASES WHICH AFFECT THE PROPERTY ARE VALID, SUBSISTING,
AND ARE IN FULL FORCE AND EFFECT, AND HAVE BEEN DULY EXECUTED AND
UNCONDITIONALLY DELIVERED BY ASSIGNOR AND THE TENANTS UNDER THE LEASES.

Assignment of Leases and Rents (Leasehold Deed of Trust)     3

--------------------------------------------------------------------------------



(B)                THE ASSIGNOR HAS NOT EXECUTED OR GRANTED ANY MODIFICATIONS OR
AMENDMENTS OF ANY PRESENTLY EXISTING LEASES EITHER ORALLY OR IN WRITING NOT
PREVIOUSLY DISCLOSED TO THE ASSIGNEE.


(C)                THERE ARE NO MATERIAL DEFAULTS NOW EXISTING UNDER ANY OF THE
LEASES AND, TO THE BEST OF THE ASSIGNOR’S KNOWLEDGE AND BELIEF, THERE ARE NO
OTHER DEFAULTS NOW EXISTING UNDER ANY OF THE LEASES AND NO EVENT HAS OCCURRED
WHICH, WITH THE DELIVERY OF NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD
CONSTITUTE SUCH A DEFAULT OR WHICH WOULD ENTITLE THE ASSIGNOR OR THE TENANTS
UNDER THE LEASES TO CANCEL THE SAME OR OTHERWISE AVOID THEIR OBLIGATIONS
THEREUNDER.


(D)                THE ASSIGNOR HAS NOT EXECUTED A CURRENTLY EFFECTIVE
ASSIGNMENT OR PLEDGE OF ANY OF THE LEASES OR OF ITS RIGHT, TITLE AND INTEREST
THEREIN.


5.                   COVENANTS AND AGREEMENTS.  THE ASSIGNOR SHALL (A) OBSERVE
AND PERFORM FAITHFULLY EVERY OBLIGATION WHICH THE ASSIGNOR IS REQUIRED TO
PERFORM UNDER THE LEASES, (B) ENFORCE OR SECURE THE PERFORMANCE OF, AT ITS SOLE
COST AND EXPENSE, EVERY OBLIGATION TO BE PERFORMED BY THE TENANT UNDER THE
LEASES IF SAME IS PRUDENT, (C) PROMPTLY GIVE NOTICE TO THE ASSIGNEE OF ANY
NOTICE OF DEFAULT RECEIVED BY THE ASSIGNOR FROM ANY TENANT UNDER THE LEASES,
(D) NOT COLLECT ANY RENTS FOR MORE THAN THIRTY (30) DAYS IN ADVANCE OF THE TIME
WHEN THE SAME SHALL BECOME DUE, OR ANTICIPATE ANY PAYMENTS UNDER ANY OF THE
LEASES, EXCEPT FOR BONA FIDE SECURITY DEPOSITS, (E) NOT FURTHER ASSIGN ANY OF
THE LEASES OR THE RENTS, (F) COMPLY WITH ALL LAWS AND REQUIREMENTS OF ALL
GOVERNMENTAL AUTHORITIES RELATING TO THE PROPERTY, AND (G) APPEAR IN AND DEFEND
AGAINST, AT THE ASSIGNOR’S SOLE COST AND EXPENSE, ANY ACTION OR PROCEEDING
ARISING UNDER, OR IN ANY MANNER CONNECTED WITH THE LEASES, THE RENTS OR THE
OBLIGATIONS, DUTIES OR LIABILITIES OF THE LESSOR, TENANTS OR GUARANTORS
THEREUNDER.


6.                   INDEMNIFICATION.  THE ASSIGNOR SHALL INDEMNIFY AND HOLD THE
ASSIGNEE HARMLESS FROM AND AGAINST ANY AND ALL (A) LIABILITY, LOSS, DAMAGE,
COST, OR EXPENSE, INCLUDING REASONABLE ATTORNEYS’ FEES, WHICH IT MAY INCUR UNDER
ANY OF THE LEASES OR WITH RESPECT TO THIS ASSIGNMENT OR ANY NEGLIGENCE, ACTION
BY THE ASSIGNEE OR FAILURE OF THE ASSIGNEE TO ACT HEREUNDER AND (B) CLAIMS AND
DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST THE ASSIGNEE BY REASON OF ANY
ALLEGED OBLIGATION OR UNDERTAKING ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE
TERMS, COVENANTS AND CONDITIONS OF ANY OF THE LEASES OR WITH RESPECT TO ANY
RENTS, EXCEPT TO THE EXTENT SUCH LIABILITY, LOSS, DAMAGE, COST, OR EXPENSE
ARISES OUT OF THE SOLE NEGLIGENCE, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ASSIGNEE.  IN THE EVENT THAT THE ASSIGNEE INCURS ANY SUCH LIABILITY, LOSS,
DAMAGE, COST, OR EXPENSE, THE AMOUNT THEREOF, TOGETHER WITH INTEREST THEREON
FROM THE DATE SUCH AMOUNT WAS INCURRED BY THE ASSIGNEE UNTIL THE SAME IS PAID BY
THE ASSIGNOR TO THE ASSIGNEE, AT A RATE EQUAL TO THE “MAXIMUM LAWFUL RATE” (AS
DEFINED IN THE LOAN AGREEMENT), SHALL BE PAYABLE BY THE ASSIGNOR TO THE ASSIGNEE
IMMEDIATELY UPON DEMAND, OR AT THE OPTION OF THE ASSIGNEE, THE ASSIGNEE MAY
REIMBURSE ITSELF THEREFOR OUT OF ANY RENTS COLLECTED BY THE ASSIGNEE.


7.                   ASSIGNEE’S LIABILITY.  THE ASSIGNEE SHALL NOT IN ANY WAY BE
LIABLE TO THE ASSIGNOR FOR ANY ACT DONE OR ANYTHING OMITTED TO BE DONE TO THE
PROPERTY, THE LEASES, OR THE RENTS BY OR ON BEHALF OF THE ASSIGNEE IN CONNECTION
WITH THIS ASSIGNMENT EXCEPT FOR THE CONSEQUENCES OF ITS OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.  THE ASSIGNEE SHALL NOT BE LIABLE FOR ANY ACT OR OMISSION OF
ITS AGENTS, SERVANTS, EMPLOYEES, OR ATTORNEYS, PROVIDED THAT REASONABLE CARE IS
USED BY THE ASSIGNEE IN THE SELECTION OF SUCH AGENTS, SERVANTS, EMPLOYEES, AND
ATTORNEYS.  THE ASSIGNEE SHALL BE ACCOUNTABLE TO THE ASSIGNOR ONLY FOR MONIES
ACTUALLY RECEIVED BY THE ASSIGNEE PURSUANT TO THIS ASSIGNMENT.

Assignment of Leases and Rents (Leasehold Deed of Trust)     4

--------------------------------------------------------------------------------



8.                   BINDING EFFECT AND ASSIGNMENT.  ALL OF THE REPRESENTATIONS,
WARRANTIES, COVENANTS, AGREEMENTS, AND PROVISIONS IN THIS ASSIGNMENT BY OR FOR
THE BENEFIT OF THE ASSIGNEE SHALL BIND, AND INURE TO THE BENEFIT OF, ITS
SUCCESSORS AND ASSIGNS.  THE ASSIGNEE’S SUCCESSORS AND ASSIGNS SHALL INCLUDE ANY
RECEIVER IN POSSESSION OF THE PROPERTY AND ANY PURCHASER UPON A FORECLOSURE OF
THE LIENS CREATED BY THE LEASEHOLD DEED OF TRUST.  THE ASSIGNOR SHALL NOT ASSIGN
THIS ASSIGNMENT WITHOUT THE ASSIGNEE’S PRIOR WRITTEN CONSENT.  THIS ASSIGNMENT
SHALL BE BINDING UPON AND ENFORCEABLE AGAINST THE ASSIGNOR’S SUCCESSORS AND
ASSIGNS.


9.                   AMENDMENT.  THIS ASSIGNMENT MAY ONLY BE MODIFIED OR AMENDED
BY AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY
MODIFICATION OR AMENDMENT IS SOUGHT.


10.               GOVERNING LAW.  THIS ASSIGNMENT MUST BE CONSTRUED, AND ITS
PERFORMANCE ENFORCED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND, AS
APPLICABLE, THE LAWS OF THE UNITED STATES OF AMERICA.


11.               TERM AND RELEASE.  EXCEPT FOR THE AGREEMENTS CONTAINED IN
SECTION 6 AND SECTION 7 ABOVE, THIS ASSIGNMENT SHALL CONTINUE IN FULL FORCE AND
EFFECT UNTIL THE OBLIGATION HAS BEEN FULLY PAID AND SATISFIED, AT WHICH TIME
THIS ASSIGNMENT AND THE AUTHORITY AND POWERS HEREIN GRANTED BY THE ASSIGNOR TO
THE ASSIGNEE SHALL TERMINATE, AS EVIDENCED BY THE ASSIGNEE’S RELEASE OF THIS
ASSIGNMENT TO BE RECORDED IN THE OFFICIAL PUBLIC RECORDS OF REAL PROPERTY OF THE
COUNTY IN WHICH THE PROPERTY IS LOCATED.

[Signatures and Acknowledgements are on the following page.] Assignment of
Leases and Rents (Leasehold Deed of Trust)    5

--------------------------------------------------------------------------------


            This Assignment is executed as of the date set out in the Preamble.

                       

                                                                              
ASSIGNOR:

 

                                                                              
TOR MINERALS INTERNATIONAL, INC.,

                                                                               a
Delaware corporation

                                                                              
By:                                                                       

                                                                                       
Richard L. Bowers, President and

                                                                                       
Chief Executive Officer

                                                                              
ASSIGNEE:

                                                                                                                                                           

                                                                              
BANK OF AMERICA, N.A., a national banking

                                                                              
association

                                                                              
By:                                                                       

                                                                                       
Victor N. Tekell

                                                                                       
Senior Vice President

STATE OF TEXAS                              §

§

COUNTY OF _______________        §

This instrument was acknowledged before me on December ___, 2005, by Richard L.
Bowers, President and Chief Executive Officer of Tor Minerals International,
Inc., a Delaware corporation, on behalf of said corporation.

                                                                              
                                                                            

                                                                              
NOTARY PUBLIC IN AND FOR THE

                                                                              
STATE OF TEXAS

STATE OF TEXAS                              §

§

COUNTY OF HARRIS                                    §

This instrument was acknowledged before me on December ___, 2005, by Victor N.
Tekell, Senior Vice President of Bank of America, N.A., a national banking
association, on behalf of said association.

                                                                              
                                                                            

                                                                              
NOTARY PUBLIC IN AND FOR THE

                                                                              
STATE OF TEXAS

AFTER RECORDING RETURN TO

Nick H. Sorensen

Porter & Hedges, L.L.P.

1000 Main St., 36th Floor

Houston, Texas  77002

ATTACHMENT:

 

Exhibit “A” - Property Description

                                Signature and Acknowledgment Page to Assignment
of Leases and Rents

(Leasehold Deed of Trust)

                                                                 

--------------------------------------------------------------------------------